Case 20-10683-KHK              Doc 71    Filed 05/20/20 Entered 05/20/20 12:06:17   Desc Main
                                        Document      Page 1 of 2



                                 United States Bankruptcy Court
                                   Eastern District of Virginia
                                       Alexandria Division

In re:

Blue Sky Events, LLC                                         Case No. 20-10683-KHK

         Debtor.                                             Chapter 11

                                                Hearing: June 9, 2020, 11:00 am
                                                         Courtroom I, 2nd Floor

                           Objection to the Sale of Assets by Debtor

    Comes Now, John P. Fitzgerald, III, Acting United States Trustee for Region 4,

and files this objection to the Debtor’s Motion to Sell Assets Free and Clear of

Liens, Claims, Interests, Or Encumbrances, docket no. 68.

    The Debtor proposes to sell all its tangible assets, furniture, equipment, supplies

and inventory at an auction to be conducted by the Court. The sale should not

approve the sale.

    The Debtor is no longer operating.

    The proposed sale will generate little, if any, money for the unsecured creditors.

     The Debtor’s machinery, equipment, and vehicles are valued at $77,150. This

amount includes five vehicles with liens. Creditors who have claims secured by



John P. Fitzgerald, III
Acting United States Trustee
For Region 4
1725 Duke Street, Suite 650
Jack Frankel, Attorney
Alexandria, VA 22314
(703) 557-7176
Case 20-10683-KHK        Doc 71     Filed 05/20/20 Entered 05/20/20 12:06:17            Desc Main
                                   Document      Page 2 of 2



property to be sold total $58,622. Assuming 10% in costs and expenses for selling

the property, very little will be left for the unsecured creditors.

   It is well-settled that property with little or no equity and no value to the on-

going business of the Debtor should be abandoned.

   Finally, there is a good faith requirement for all chapter 11 debtors. No

monthly reports have been filed in this case. This failure evidences a lack of good

faith. Not filing monthly reports undermines creditor confidence in the Debtor’s

ability (or willingness) to adhere to the reporting requirements for a sale of estate

property.

   The motion also does not set forth the identity of all lien holders.

May 20, 2020                          JOHN P. FITZGERALD, III
                                      ACTING UNITED STATES TRUSTEE
                                      FOR REGION 4

                                      /s/ Jack Frankel
                                      Jack Frankel, Attorney
                                      Office of United States Trustee
                                      1725 Duke Street, Suite 650
                                      Alexandria, VA 22314
                                      (703) 557-7229

                                      Certificate of Service

   I hereby certify that on the 20th day of May, 2020, I e-mailed a true copy of this objection to
john@forestlawfirm.com.

                                                     /s/ Jack Frankel
